Citation Nr: 1142164	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  11-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for a back disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962.

This appeal to the Board of Veterans' Appeals (Board) is from November 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his June 2010 notice of disagreement (NOD), the Veteran indicated he wanted a hearing before a local Decision Review Officer (DRO).  But in January 2011, his representative submitted a letter withdrawing this hearing request.

In August and September 2011, the Veteran's representative submitted additional evidence and waived the right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  The representative more recently submitted other evidence in October 2011, but this time did not waive this right.  See id.  However, since the Board is both reopening and granting the claim on its underlying merits, there is no prejudice to the Veteran in the Board going ahead and considering this evidence in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim).

The Board has advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In September 1999, the RO denied the Veteran's petition to reopen his claim for service connection for residuals of a back injury.  He was notified of that decision and of his procedural and appellate rights by letter dated October 18, 1999, and he did not appeal.

2.  Evidence submitted since that September 1999 rating decision, however, is not duplicative or cumulative of evidence considered in that decision and raises a reasonable possibility of substantiating this claim.

3.  It is as likely as not the Veteran injured his back during service and as likely as not he has consequent disability.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision denying the Veteran's petition to reopen his claim for service connection for residuals of a back injury is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in his favor, the Veteran has back disability as a result of an injury incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether there is New and Material Evidence to Reopen the Claim

The RO initially considered and denied the Veteran's claim in November 1993 on the grounds that there was no evidence that he had sustained a back injury during his active military service, so no precipitating event in service that could have resulted in chronic residual disability.  Subsequently, in a rating decision dated in September 1999, the RO denied his petition to reopen this claim because there still was no evidence showing he had sustained a back injury in service.  He was notified of that September 1999 decision and apprised of his procedural and appellate rights by way of a letter dated October 18, 1999.  He did not appeal.  Therefore, that September 1999 rating decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2011).

The Veteran filed another petition to reopen this claim in April 2009.  A previously denied, unappealed, claim may be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board is required to review for newness and materiality only the evidence submitted or otherwise obtained since the last prior final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was on the underlying merits or, instead, a prior petition to reopen.  See Evans v. Brown, 9 Vet. App. 273 (1996).

When denying the prior petition to reopen in September 1999, the evidence of record included the Veteran's service treatment records (STRs), a January 1999 letter from his former chiropractor, J. R. Lasky, D.C., indicating that he had treated the Veteran for low back pain from 1963 to 1975, and a discharge summary from Richard Elias, M.D., at the Miami Heart Institute, indicating the Veteran had been admitted for treatment of acute pain in his lumbar spine.  

Evidence obtained since that September 1999 rating decision includes the following:  an October 2010 letter from Dr. Lasky, wherein Dr. Lasky reiterated that he had provided treatment to the Veteran for his back problems beginning in late 1962 or early 1963, and that the Veteran had told him that he had injured his back during his military service; private treatment records from Linda Sternau, M.D., at Mount Sinai Medical Center, dated from June to July 2009; private treatment records from David J. Adams, M.D. at the University of Miami Medical School, Department of Neurology, dated from June 2008 to July 2011, along with letters from Dr. Adams dated in January 2011, May 2011, and August 2011, revealing Dr. Adams' opinion that the Veteran's current back disorder is related to his service; VA treatment records dated from December 2001 to February 2010; a VA examination report dated in May 2011; statements from friends and relatives of the Veteran attesting that he had chronic back problems following his separation from service and that he had mentioned injuring his back during service; and statements from the Veteran and his  representative, dated in December 2009, December 2010, January 2011, and April 2011, to this same effect.  

This evidence was not considered in the September 1999 decision, is not cumulative or redundant of the evidence that was considered in that decision, and therefore is new.  But, as importantly, this evidence also is material since it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117-121.  Most notably, at the time of the September 1999 denial, the evidence of record did not contain indication the Veteran had injured his back during service.  Moreover, while the previously submitted evidence did not contain a clear or definitive diagnosis of his back disorder or evidence that his claimed disorder was related to his military service, the additional evidence since received provides an underlying diagnosis to account for the complaints and symptoms he has had referable to his back and suggest there is a nexus or link between this current disability and an injury he sustained during his service.  His claim, therefore, is reopened.

II.  The Underlying Merits of the Claim for Service Connection

The Veteran contends that while completing a training exercise at Fort Campbell, Kentucky, in 1961, he was attempting to jump from the rear of a truck when he fell onto his back, landing on a large rock on a primitive gravel road.  He says that, as a consequence of that injury in service, he has had chronic back pain since.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  


Arthritis will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).


The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But the ultimate probative value of evidence is determined both by its competency and credibility, and in relation to the other relevant evidence in the file.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning now to the facts of this particular case.  With respect to the first requirement for service connection necessitating proof the Veteran has the claimed disability or at least has since the filing of his claim, treatment records from his private neurologist, Dr. David Adams, dated from May to July 2011, reveal that the Veteran received diagnoses of lumbosacral radiculopathy, cervical radiculopathy, carpal tunnel syndrome, ulnar neuropathy, and myelopathy.  A June 2009 letter from Dr. Linda Sternau, summarizing treatment that she had provided to him, reveals that he had presented with severe low back and right leg pain in 2008.  Dr. Sternau indicated the Veteran had advanced cervical spondylosis, stenosis, and myelopathy.  She additionally noted that the Veteran had an MRI on the day of his consultation, which revealed one of the worst cases of L4-5 spinal stenosis that she had ever seen.  He also had severe stenosis at L3-4.  A July 2009 operative report from Dr. Sternau reveals that the Veteran had a laminectomy performed on the 
L2-L5 levels and microscopic bilateral foraminal decompression on the L2-3 and L4-5 levels.  The postoperative diagnosis was severe L2-3 and L4-5 stenosis with severe lumbar radiculopathy, and with right foot drop.  The report additionally revealed that he had undergone a C5-6 and C6-7 osteophytectomy in October 2008.  A letter from Dr. David Adams, dated in May 2011, reveals the Veteran had severe right lumbosacral radiculopathy and right hand atrophy secondary to ulnar and median neuropathies, superimposed on a C8 radiculopathy.  Clearly then, the Veteran has established he has the claimed disability.

Resolution of this appeal therefore instead turns on whether this disability is attributable to his military service - and, in particular, to the injury he alleges to have sustained in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

With respect to the second requirement of service connection, in-service incurrence or aggravation of a relevant disease or injury, the Veteran's STRs are devoid of any evidence of treatment for, complaints of, or reference to any back injury or back pain during his service.  Moreover, his January 1962 separation examination was unremarkable for any clinical findings related to his spine or musculoskeletal system.  Nonetheless, he has provided extensive evidence supporting his allegation that he injured his back during his service.  This evidence includes two statements from a fellow service member, C. R. S., dated in November 2009 and December 2010, in which he explained that he remembered that in November or December 1961 the Veteran fell hard on his back when jumping from the back of a truck during a training exercise.  He also recalled that the Veteran had been put on a no-duty status for several weeks.  He further recounted that the Veteran was given two mattresses and a piece of plywood, the size of his bunk, to sleep on.  He recalled, as well, that the Veteran had to explain his mattress arrangement every time their sleeping quarters were inspected.

Additional statements from the Veteran's cousin, B. S., and from C. T., the wife of his late best friend, dated in January 2011 and December 2010, respectively, indicate the Veteran was a very active individual and that he did not have any back problems before entering service, but that after his separation from service he frequently complained of back pain due to an injury that he claimed to have sustained during service.  They also said his pain visibly limited his physical activity.  The Veteran's cousin additionally indicated that the Veteran was unable to pass a physical test to become a firefighter because of his back problems.

The record additionally contains two statements from the Veteran's former private chiropractor, Dr. J. R. Lasky, dated in January 1999 and October 2010, in which Dr. Lasky explained that he began treating the Veteran for back pain in late 1962 or early 1963, so right after his service ended, and that he continued to treat him through 1975, so for the next several years.  The Veteran had related to him that he had injured his back during his service, and that he had been having ongoing problems with it, including recurrent exacerbations of low back pain, since his separation from service.  Dr. Lasky explained that he since had destroyed all records pertaining to treatment provided to the Veteran, as he was no longer required to keep them by law.  Nevertheless, he asserted that he remembered the Veteran very well because he had provided treatment to him over a long period of time.

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, meaning actual evidence that weighs against a party, must not be equated with the absence of substantive evidence.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).
The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Here, though, the doctor that purportedly treated the Veteran starting right after service has explained why there are no longer any records of that treatment.  And the mere fact that there admittedly are not any such records is not reason enough, alone, to conclude that treatment did not occur as alleged.  Indeed, Dr. Lasky has explained that he not only began treating the Veteran relatively soon after service, but also that his treatment was in relation to the injury the Veteran claims to have sustained in service, which is corroborated as having occurred in the several supporting lay statements that he also has submitted.  So there is both proof of the required injury in service and consequent disability.  Further concerning this required linkage between this claimed disability and the Veteran's service, the claims file contains a discharge summary from Richard Elias, M.D., at the Miami Heart Institute, dated in July 1976, revealing the Veteran was admitted for acute pain in his lumbar spine, radiating down to his left leg.  The eventual diagnosis was acute disc syndrome at the L5 and S1 levels.  He was discharged nine days later.  And the claims file contains multiple other letters and treatment records more recently dated from Dr. Adams, the Veteran's private neurologist, wherein Dr. Adams opines that it is at least as likely as not that the Veteran's current back disorder was caused by the injury that he sustained during service.  In an August 2011 letter, in which he provided this favorable nexus opinion, Dr. Adams explained that he had been treating the Veteran for a number of years and that he was well acquainted with his physical condition and medical problems.  

Dr. Adams based his favorable opinion on the Veteran's credible reports that he did not have back problems prior to his service and that he had injured his back during service, and on the several statements from the Veteran's friends and relatives who knew him both before and following his service indicating he did not have back problems before service, but that he had noticeable back problems following service.  Dr. Adams also based his opinion on the statements provided by Dr. Lasky, indicating that he had begun treating the Veteran for his back problem within a year after his discharge from service.  Finally, Dr. Adams asserted that the Veteran's back symptoms and signs were consistent with his reported back injury in service, so indicative of this type of trauma, and that there was no other disease or condition present that alternatively could have caused his back problem.

The Board also has considered the May 2011 VA examiner's negative opinion.  After diagnosing the Veteran with status post laminectomy and decompression of lumbar stenosis, this VA examiner concluded the Veteran's current back disorder was less likely than not related to his service, so including to any injury he sustained in service.  This examiner seemingly based his opinion on the perceived absence of any documented treatment for the Veteran's present condition during a long period of time between his alleged injury in service and the present time.  Again, though, this is but one factor for determining the etiology of a claimed disorder and cannot be the sole or only factor for rejecting a claim.  Moreover, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found an examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board is vested with this responsibility.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  And while the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of the physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  There also is no "treating physician rule" - that is, no requirement that additional evidentiary weight be given to the opinion of a physician who treats a Veteran or who has treated him in years past.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).

Because, however, the May 2011 VA examiner did not appear to take into account the medical and credible lay evidence of record indicating the Veteran not only sought but actually obtained treatment for his back pain far sooner following service than this VA examiner determined, the essential basis of this opinion is undermined.  This examiner also did not consider this other evidence and testimony showing continuity of symptoms since service, rather than continuity of treatment, and indeed virtually from the time the Veteran separated from service, which, as mentioned, is an alternative basis for establishing the required linkage between his current back disability and service.  So this VA examiner's opinion is less probative than this other medical and lay evidence to the contrary.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's medical history).  In this regard, it is significant the Veteran has reported experiencing continual back pain since the injury in service, and his 
post-service treatment records and the statements of those that purportedly treated him or were intimately familiar with his situation and circumstances all attest to his ongoing symptoms and treatment since service.  Therefore, the Board finds that the private medical opinions from Dr. Adams, which aptly consider the Veteran's reports and history, along with the other medical and lay evidence, establish the required continuity of symptomatology since service.  This evidence, especially in combination, thus is more probative than the May 2011 VA examiner's opinion.

An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an as likely as not proposition for all reasonable doubt to be resolved in the Veteran's favor and his claim resultantly granted.  See 38 C.F.R. § 3.102 (2011).

And because the Board is granting the claim, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

The claim for service connection for a back disorder is reopened and granted on its underlying merits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


